Exhibit 10.64

 

AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

 

This agreement (the “Amendment Agreement”) is made and entered into as of
November 2, 2017 by and between Omagine, Inc., a Delaware corporation (the
“Company”) and Jeffrey A. Grossman (the “Lender”). This Amendment Agreement is
an amendment to that certain Convertible Promissory Note between the Company and
the Lender dated July 3, 2017 (the “Note”). The Note is incorporated into this
Amendment Agreement by reference thereto. Capitalized terms used in this
Amendment Agreement and not otherwise defined herein shall have the meaning
given to them in the Note.

 

Pursuant to Section 8(c) of the Note, the Company and the Lender hereby consent
to the following amendments to the Note:

 

(1)Section 2 (a) (i) of the Note is hereby replaced in its entirety to read as
follows:

 

Optional Conversion. The Lender shall have the right, at his option, to convert
all or any portion of the outstanding principal amount of this Note into
fully-paid and non-assessable shares of the Company’s $0.001 par value per share
common stock, (“Common Stock”), at the conversion price of ten cents ($0.10) per
share (the “Conversion Price”). The $0.10 Conversion Price shall be further
modified to the lower of (a) five cents ($0.05) on December 15, 2017 if the
separate $146,000 Convertible Promissory Note between the Lender and the Company
dated November 2, 2017 is not paid in full on or before December 15, 2017, or
(b) the lowest price at which any party purchases Common Stock or equivalents
directly from the Company, or the lowest stated or modified conversion price in
any Note issued by the Company, or the lowest stated or modified exercise price
in any option or warrant to purchase Common Stock issued by the Company (the
foregoing a or b being the “Modified Conversion Price”). The Modified Conversion
Price shall remain in full force and effect until the Note is fully paid. Upon
conversion of the Note, subject to the provisions of Section 2(c) below, the
Lender shall be entitled to that number of shares of Common Stock determined by
dividing (x) the then outstanding principal amount of this Note by (y) the
Conversion Price or the Modified Conversion Price (as the case may be) provided,
however, that in no event shall the Lender be entitled to convert any portion of
this Note in excess of that portion of this Note upon conversion of which the
sum of (1) the number of shares of Common Stock beneficially owned by the Lender
and his affiliates, if any, and (2) the number of shares of Common Stock
issuable upon the conversion of the portion of this Note with respect to which
the determination of this proviso is being made, would result in beneficial
ownership by the Lender and his affiliates, if any, of more than 4.99% of the
outstanding shares of Common Stock (the “Limitation”) without the written
permission of the Company, which permission the Company may or may not grant at
its sole discretion. For purposes of the proviso in the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and Regulations 13D-G thereunder. The number of shares of Common Stock to be
issued upon conversion of this Note shall be determined by dividing the
Conversion Amount by the applicable Conversion Price then in effect on the date
specified in the Conversion Notice, (as defined below).



 



  

 

 

In order to exercise this optional conversion privilege, the Lender shall
surrender this Note to the Company during usual business hours at the Company’s
principal executive office, accompanied by written notice (a “Conversion
Notice”) in form satisfactory to the Company that the Lender elects to convert
all or any portion of the principal amount then outstanding of this Note. Such
notice shall also state the amount to be converted and the name or names (with
address) in which the certificate or certificates for shares of Common Stock
that shall be issuable on such conversion shall be issued. If less than the
entire principal amount then outstanding is converted the Company shall cancel
this Note and reissue an identical note in the amount of the remaining principal
amount outstanding after any such conversion.

 

(2)Section 2 (b) (ii) of the Note is hereby replaced in its entirety to read as
follows:

 

Immediately upon surrender of this Note for conversion of all or any portion of
the then outstanding principal amount of this Note as herein provided, this Note
shall no longer be deemed to be outstanding with respect to that portion of this
Note to be converted and all rights with respect to this Note or such portion of
this Note (as the case may be) shall immediately cease and terminate on the
conversion date, except only the right of the Lender to receive shares of Common
Stock in exchange therefor. This Note, when so surrendered for conversion, shall
be cancelled. Immediately upon surrender of this Note for conversion of less
than the full principal amount of this this Note then outstanding, the Company
shall cancel the original Note and reissue a new note to the Lender for the
remaining balance of the Note, and this Note shall no longer be deemed to be
outstanding and all rights with respect to this Note shall immediately cease and
terminate on the conversion date, except only the right of the Lender to receive
(i) shares of Common Stock in exchange therefor and (ii) the new note for the
remaining principal balance of the Note. The new note will have the same terms
of the original Note as amended hereby.

 

(3)Section 4 of the Note is hereby replaced in its entirety to read as follows:
Prepayment of Principal. The principal indebtedness represented by this Note may
be prepaid at any time in whole or in part, with the consent of Lender, subject
to the right of the Lender to convert the outstanding principal in accordance
with Section 2 hereof.

 

(4)Section 6 of the Note is hereby amended to add new Item (e) as follows:

 

(e)while this Note is outstanding in whole or in part, the Company agrees to not
issue any new common stock or equivalents, including new stock options, warrants
or SARs, to Company management or directors until the Company’s majority owned
subsidiary, Omagine LLC, a limited liability company in the Sultanate of Oman
(“LLC”), has received a minimum investment of fifteen million U.S. dollars
($15,000,000) (except for the payment that the Company is required to make to
its three independent directors in restricted common shares on an annual basis
with the next restricted common stock payment due them in January 2018).
Similarly, the Company may not extend or reprice existing stock options,
warrants, SARs held by Company management or directors (except for the Strategic
Options, Strategic Warrants and Strategic SARs which may be extended but not
repriced). Further, while this Note is outstanding in whole or in part, the
Company may not allow for the conversion of any accrued salary or accrued
independent director fees into the Company’s common stock until the $15,000,000
LLC investment milestone has been achieved. For clarity, this Section 6(e) is
designed to prohibit Company management from receiving any new common stock or
derivatives, or repricing of any existing derivatives until LLC receives the
minimum $15,000,000 investment, but does not preclude the Company from issuing
stock to other non-management persons or entities in its normal course of
business.

 

Neither the Note nor this Amendment Agreement may be altered, amended or
modified in any way except by a written instrument signed by the Company and the
Lender.

 



 2 

 

 

IN WITNESS WHEREOF, the Company and the Lender have executed this Amendment
Agreement as of the date first above written.

 

Omagine, Inc.   Holder           By: /s/ Charles P. Kuczynski   By: /s/ Jeffrey
A. Grossman   Charles P. Kuczynski     Jeffrey A. Grossman   Vice President and
Secretary      

 

 

3

 

